Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Campbell on 1/5/2022.

The application has been amended as follows:

IN THE CLAIMS

11.	(Currently Amended)	A fluidic device comprising: 
a base structure comprising: (i) a substrate; and (ii) at least one bulk acoustic wave resonator structure supported by the substrate, the at least one bulk acoustic wave resonator structure including a piezoelectric material, a top side electrode arranged over a portion of the piezoelectric material, and a bottom side electrode arranged below at least a portion of the 
a self-assembled monolayer overlaying the at least one anchoring feature; and
a wall structure arranged over the at least one anchoring region and defining lateral boundaries of a fluidic passage arranged to receive a fluid and containing the active region,
wherein the wall structure laterally bounds the at least one protrusion on opposing sides of at least one of the at least one protrusion or extends into at least one of the at least one recess.

18.	(Currently Amended)	The fluidic device of claim 17, further comprising [[a]] the self-assembled monolayer arranged between the at least one functionalization material and the top side electrode.


	Claim 11 was amended to include allowable subject matter.
	Claim 18 was amended to clarify the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record and the examiner’s knowledge does not disclose or suggest a self-assembled monolayer overlaying at least one anchoring feature in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853